Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 10, and 11 recites the limitation “controlling the salt concentration of said emulsion relative to the salt concentration of said water or slurry”. The subject matter is not supported in the written description where specification does not describe how to control the salt concentration.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 7, 10, 11, 14, 16, 19, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, 7, 14, 16, 19, 22, and 24, recites the term “Preferably” which renders the claim indefinite because it is unclear whether the limitation following the term is part of the claimed invention. For example, Claims recites the limitation “below 10 wt%”; it is unclear because a skilled artisan would be unsure if “Preferably, below 3 wt%, and most preferably below 1 wt%” is required. For the purpose of examination, the limitation of Claims will be interpreted as “below 10 wt%” and that “Preferably, below 3 wt%, and most preferably below 1 wt%” is not required.
Claim 10, and 11 recites the terms “said slurry”, “said hydrophobic particles”, and “the emulsion binder particle”. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of any slurry and hydrophobic particles.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15, 18, and 20 are cancelled.
Claims 1, 4-5, 7-11, 14, 16, 19, 22, and 24 are rejected under 35 U.S.C. 102(1) as being anticipated by Roberto (NPL: “Fine Particle Beneficiation through selective Agglomeration with an Emulsion Binder”).
Regarding claim-1, Roberto discloses a method of preparing a water in oil emulsion, comprising: forming a mixture of oil (diesel, section 2.1) and emulsifying agent (PIB or SMO, section 2.1); progressively adding an aqueous salt solution (NaCl dissolved in water, section 2.1)  to said mixture and dispersing said aqueous salt solution into said mixture, thereby forming a concentrated water in oil emulsion with drops of said aqueous salt solution packed inside the oil solution phase; adding said emulsion to water; and mixing said emulsion and said water so that said emulsion absorbs said water (Pg.1548-1549 section 2.1, 2.2); and controlling the salt concentration of said emulsion relative to the salt concentration of said water (Pg.15751 section 3.3, Fig.10).

Regarding claim-4, Roberto discloses wherein said emulsion forms into smaller portions as a result of mixing said water and said emulsion (Pg.15749 section 2.2, 2.3, and also Pg. 15751-15753 section 3.1-3.3).


Regarding claim-7, Roberto discloses wherein the salt concentration of said water is below 10 wt%, preferably below 3 wt% and most preferably below 1 wt% (Pg.15748-15749, 15751 sections 2.1, 2.2 and also Pg. 15751-15753 section 3.1-3.3).

Regarding claim-8, Roberto discloses wherein said aqueous salt solution comprises NaCl, a mineral salt, ionic liquids, an acidic solution or an alkali solution (Pg.15748-15749, 15751 sections 2.1, 2.2 and also Pg. 15751-15753 section 3.1-3.3).

Regarding claim-9, Roberto discloses a concentrated water in oil emulsion made according to claim-1 (Pg.15748-15749, 15751 sections 2.1, 2.2 and also Pg. 15751-15753 section 3.1-3.3).

Regarding claim-10, Roberto discloses a method of agglomerating fine hydrophobic particles in a slurry, comprising: forming a mixture of oil and emulsifying agent; progressively adding an aqueous salt solution to said mixture and dispersing said aqueous salt solution into said mixture (Pg.15749 section 2.1-2.3), thereby forming a concentrated water in oil emulsion with drops of said aqueous salt solution packed inside the oil solution phase (Fig.2b); and adding said emulsion to said slurry; mixing said emulsion and said slurry so that said emulsion absorbs water in said slurry; causing said fine hydrophobic particles to collide and stick to the emulsion 

Regarding claim-11, Roberto discloses a method of agglomerating fine hydrophobic particles in a slurry, comprising: forming a mixture of oil and emulsifying agent; 4progressively adding an aqueous salt solution to said mixture and dispersing said aqueous salt solution into said mixture (Pg.15749 section 2.1-2.3), thereby forming a concentrated water in oil emulsion with drops of said aqueous salt solution packed inside the oil solution phase (Fig.2b); and adding said emulsion to water; mixing said emulsion and said water so that said emulsion absorbs said water to form a binder solution; adding said binder solution to said slurry; causing said fine hydrophobic particles to collide and stick to the emulsion binder particles in said binder solution Pg.15748-15749 section 2.1-2.3, Fig.2b); and controlling the salt concentration of said emulsion relative to the salt concentration of said slurry (Pg.15751 section 3.3, Fig.10).

Regarding claim-14, Roberto discloses wherein the salt concentration of aqueous salt solution in said emulsion is below 10 wt%, preferably below 3 wt% and most preferably below 1 wt% (Pg.15748-15749, 15751 sections 2.1-2.2 and also Pg. 15751-15753 section 3.1-3.3).

Regarding claim-16, Roberto discloses wherein the salt concentration of said slurry is below 10 wt%, preferably below 3 wt% and most preferably below 1 wt% (Pg.15748-15749, 15751 sections 2.1-2.3 and also, Pg.15751-15753 section 3.1-3.3).



Regarding claim-22, Roberto discloses wherein the salt concentration of aqueous salt solution in said emulsion is below 10 wt%, preferably below 3 wt% and most preferably below 1 wt% (Pg.15748-15749, 15751 sections 2.1, 2.2 and also Pg. 15751-15753 section 3.1-3.3).

 Regarding claim-24, Roberto discloses wherein the salt concentration of said water is below 10 wt%, preferably below 3 wt% and most preferably below 1 wt% (Pg.15748-15749, 15751 sections 2.1, 2.2, 3.3 and also Pg. 15751-15753).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Regarding claim-2, Roberto discloses wherein the salt concentration of said aqueous salt solution in said emulsion is greater than the salt concentration of said water (Pg.15748-15751 section 2.1, 2.2, and section 3.3). (It is well known that the presence of an electrolytes in the dispersed aqueous phase of an emulsion retards the rate of diffusion of water from the small to large internal droplets and the rate of droplet coalescence due to film rupture, and when the growth of the internal droplet is impeded, the electrolytes acts to improve the stability of the emulsion because the internal droplets remains small. Therefore, an emulsion binder was made with a 3 wt% aqueous NaCl solution, Pg.15751 section 3.3, Fig.10). Thus, it is readily conceivable for a person skilled in the art to control the salt concentration of the aqueous solution in emulsion to be greater than the salt concentration of the water depending on the degree of effectiveness in improving the stability of the emulsion which is well within the range of one skilled in the art. Moreover, it is within the ordinary skill of the art to make reasonable adjustments based on the actual desired degree of effective stability of the water in oil emulsion.

Regarding claim-3, Roberto discloses wherein the salt concentration of said aqueous salt solution in said emulsion is less than the salt concentration of said water (Pg.15748-15751 section 2.1, 2.2, and section 3.3) (It is well known that the presence of an electrolytes in the dispersed aqueous phase of an emulsion retards the rate of diffusion of water from the small to large internal droplets and the rate of droplet coalescence due to film rupture, and when the growth of the internal droplet is impeded, the electrolytes acts to improve the stability of the 

Regarding claim-6, Roberto discloses wherein the salt concentration of said water is substantially zero (Pg.15748-15751 section 2.1, 2.2, and section 3.3). (It is well known that the presence of an electrolytes in the dispersed aqueous phase of an emulsion retards the rate of diffusion of water from the small to large internal droplets and the rate of droplet coalescence due to film rupture, and when the growth of the internal droplet is impeded, the electrolytes acts to improve the stability of the emulsion because the internal droplets remains small. Therefore, an emulsion binder was made with a 3 wt% aqueous NaCl solution, Pg.15751 section 3.3, Fig.10). Thus, it is readily conceivable for a person skilled in the art to control the salt concentration in water depending on the degree of effectiveness in improving the stability of the emulsion which is well within the range of one skilled in the art. Moreover, it is within the ordinary skill of the art to make reasonable adjustments based on the actual desired degree of effective stability of the water in oil emulsion.

Regarding claim-12, Roberto discloses wherein the salt concentration of said aqueous salt solution in said emulsion is greater than the salt concentration of said slurry (Pg.15748-15751 

Regarding claim-17, Roberto discloses wherein the salt concentration of said emulsion is greater than the salt concentration of said water (Pg.15748-15751 section 2.1, 2.2, and section 3.3). (It is well known that the presence of an electrolytes in the dispersed aqueous phase of an emulsion retards the rate of diffusion of water from the small to large internal droplets and the rate of droplet coalescence due to film rupture, and when the growth of the internal droplet is impeded, the electrolytes acts to improve the stability of the emulsion because the internal droplets remains small. Therefore, an emulsion binder was made with a 3 wt% aqueous NaCl solution, Pg.15751 section 3.3, Fig.10). Thus, it is readily conceivable for a person skilled in the art to control the salt concentration of the aqueous solution in emulsion to be greater than the salt concentration of the water depending on the degree of effectiveness in improving the stability of the emulsion which is well within the range of one skilled in the art. Moreover, it is within the 

Regarding claim-21, Roberto discloses wherein the salt concentration of said aqueous salt solution in said emulsion is greater than the salt concentration of said slurry (Pg.15748-15751 section 2.1-2.3 and section 3.1-3.3).  (It is well known that the presence of an electrolytes in the dispersed aqueous phase of an emulsion retards the rate of diffusion of water from the small to large internal droplets and the rate of droplet coalescence due to film rupture, and when the growth of the internal droplet is impeded, the electrolytes acts to improve the stability of the emulsion because the internal droplets remains small. Therefore, an emulsion binder was made with a 3 wt% aqueous NaCl solution, Pg.15751 section 3.1-3.3, Fig.10). Thus, it is readily conceivable for a person skilled in the art to control the salt concentration of the aqueous solution in emulsion to be greater than the salt concentration of the slurry depending on the degree of effectiveness in improving the stability of the emulsion which is well within the range of one skilled in the art. Moreover, it is within the ordinary skill of the art to make reasonable adjustments based on the actual desired degree of effective stability of the water in oil emulsion.

Regarding claim-23, Roberto discloses wherein the salt concentration of said emulsion is greater than the salt concentration of said water (Pg.15748-15751 section 2.1, 2.2, and section 3.3). (It is well known that the presence of an electrolytes in the dispersed aqueous phase of an emulsion retards the rate of diffusion of water from the small to large internal droplets and the rate of droplet coalescence due to film rupture, and when the growth of the internal droplet is impeded, the electrolytes acts to improve the stability of the emulsion because the internal 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (NPL: Selective Agglomeration of Fine coal using a water-in-oil emulsion), (US 20140360094 A1), and (US 4734206 A) also teaches a method of agglomerating fine particles such as ultrafine coal in a beneficiation process by using a water in oil emulsions. (US 20130102688 A1), and (DE 3724890 A1) also relates to an oil-in-water emulsion composition and preparation.
A similar rejection can be applied to above claims with reference: “NPL: Selective Agglomeration of Fine coal using a water-in-oil emulsion”, Pg.54-61.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651